Citation Nr: 1707329	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-27 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for a bilateral shoulder disability, to include status post-surgical repair of bilateral rotator cuff tears and acromioclavicular joint arthritis.

2. Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, to include anxiety disorder with post-traumatic stress features and intermittent explosive disorder.

3. Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	John R. Worman, Esquire




ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

This matter has been previously remanded by the Board in March 2015.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  The United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's current bilateral shoulder disability is not shown to have been present in service, was not compensably disabling within the one year presumptive period or for many years thereafter, was not related to or caused by the car accident during service, and the symptoms have not been continuous since service.

2. For the entire period on appeal, the Veteran's acquired psychiatric disorder symptoms most nearly approximated occupational and social impairment with reduced reliability, but not occupational and social impairment with deficiencies in most areas or total occupational and social impairment.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§ 3.102, 3.159, 3.303, 3.304 (2016).

2. For the entire period on appeal, the criteria for an initial rating of 50 percent for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Claims for an increased initial rating arise from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for a disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the propriety of the assigned rating or effective date, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314 -15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In addition, general notice is required regarding how disability ratings and effective dates are assigned.  Id.  In this case, the Veteran was sent letters in March 2010, September 2010, and December 2011 which satisfied the notice requirements for each of the Veteran's claims.  Thus, the duty to notify has been met.

As to the claim for entitlement to service connection, the RO notified the Veteran in March 2010 and September 2010 of the evidence needed to substantiate the present claim of service connection for a bilateral shoulder condition.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that the Veteran would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's VA and service treatment records, post-service private treatment records, Social Security Administration (SSA) records, and lay statements.  

The Veteran was afforded VA examinations August 2010, October 2010, December 2011, August 2012, and September 2015.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons stated below, these examinations were adequate. 

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of these claims.

Laws and Regulations - Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has been diagnosed with arthritis.  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

If a chronic disorder manifests to a degree of 10 percent disabling or more within one year from the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a). 

While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  As discussed below, the Veteran's arthritis did not manifest within one year from the date of his separation from service.  Therefore, the one-year presumption does not apply.

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical disability, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Shoulder Disabilities - Analysis

The Veteran seeks service connection for bilateral shoulder disabilities, to include acromioclavicular joint arthritis and status post-surgical repair of bilateral rotator cuff tears.  He asserts that his shoulders were injured during a car accident during service.

Service treatment records indicate that the Veteran was involved in a car accident April 1975.  He was treated for a head injury, laceration of the tongue, multiple abrasions, and a left ankle fracture.  No shoulder injury was indicated.

An April 1975 nursing note indicated that the Veteran was up with crutches a few days after his car accident.

A September 1992 private treatment note indicates that the Veteran noted onset of discomfort following excessive softball activity approximately six weeks earlier.  He subsequently noted discomfort with overhead and heavy lifting activities, as well as difficulty sleeping due to pain when he rested on the left shoulder.  The physician noted that he had no prior history of injuries.  Left shoulder evaluation revealed tenderness present to the rotator cuff insertion point.  X-rays revealed no degenerative or osteolytic changes.  The Veteran was diagnosed with left shoulder impingement symptoms/rotator cuff inflammation.

A June 2005 private treatment note indicated that the Veteran had complained of chronic neck pain with intermittent posterior shoulder pain bilaterally since his car accident during service.

A separate June 2005 private treatment note indicated that approximately a year prior the Veteran was involved with heavy activities at work and noted discomfort to the neck and shoulders.

An August 2007 private treatment note indicated that the Veteran had ongoing bilateral shoulder impingement.  The diagnosis was bilateral shoulder impingement syndrome.

Private treatment records indicate that the Veteran had a right shoulder rotator cuff repair in September 2007.

An October 2008 private treatment record indicated that the Veteran had been diagnosed with a left rotator cuff tear and acromioclavicular joint arthritis.  The left rotator cuff tear was surgically repaired in October 2008.

A May 2010 private treatment note indicated that the Veteran had a right shoulder rotator cuff and superior labral tear from anterior to posterior (SLAP) tear.

The Veteran was afforded a VA examination in August 2010.  While this VA examination primarily focused on the Veteran's traumatic brain injury (TBI), it is relevant to the current claim as it contains detailed information regarding the Veteran's shoulder condition and car accident during service.  The VA examination report indicated that the Veteran reported the onset of his bilateral shoulder condition as April 1975.  He described the shoulder pain as intermittent with use.  He indicated that he had a right rotator cuff repair in 2007 and a left rotator cuff repair in 2008.  He stated that he tore his rotator cuffs as a result of the car accident during service.  The VA examiner notated that the Veteran had bilateral shoulder rotator cuff repair with evidence of an orthopedic anchor in each of the humeral heads, with no fractures, dislocations, or other abnormalities present.  He had no pathology, full range of motion, and no diagnosed shoulder condition.  The VA examiner opined that, based on the lack of intercurrent evidence, the bilateral shoulder complaints were unrelated to the Veteran's motor vehicle accident during service.

An April 2015 VA treatment note indicated that the Veteran was barely able to bring his right arm to shoulder height and had obvious discomfort with nearly all motion.

The Veteran was afforded a VA examination in September 2015.  The VA examiner stated that the Veteran does not have a current diagnosis associated with his bilateral shoulder disability.  She gave a detailed description of his car accident and related treatment during service, as well as his post-service employment history.  The Veteran reported one incident of shoulder pain when he and a coworker were lifting something that weighed about 150 pounds to carry across rough terrain, and he had shoulder pain after that.  The Veteran also reported that his bilateral shoulder pain started after the car accident during service in 1975, but that he did not seek medical care until about 2008 due to his increased symptoms.  The VA examiner accurately described the Veteran's medical treatment history, particularly his history of surgical repairs for bilateral torn rotator cuffs.  He reported having limited symptoms, except for a sharp shooting pain with certain movements above shoulder level.  The VA examiner opined that the Veteran's current bilateral shoulder disability was less likely than not incurred in or caused by the car accident during service.  She noted that the Veteran's service treatment records contained multiple objective findings inconsistent with shoulder pathology, including a negative examination, lack of imaging, multiple reports of walking with crutches pain free, and full range of motion.  She indicated that medical literature stated that "all crutches require excellent arm strength and coordination for effective use," and noted that wheelchairs would be used if the patient could not weight bear or had upper extremity (including shoulder) conditions.  The VA examiner further noted that the Veteran's separation examination documented a normal shoulder examination and there was a lack of documentation of injury to the Veteran's shoulders, although the other injuries from the accident were addressed at that time.  In addition, she noted that the Veteran acknowledges not remembering the accident and being impaired from illegal substances after service, impairing the credibility of his subjective reports.  She also noted that the Veteran's claims folder lacked information regarding any shoulder complaints for 17 years after service.  

The VA examiner stated that medical literature indicated that rotator cuff injuries are common in the general population and occur with aging, overload, repetition, and injury.  The VA examiner also found it probative that the Veteran's records related to treatment for his bilateral shoulder disability document at least four other times post-service when a rotator cuff injury could have occurred, including excess softball, heavy back packs, a fall on ice, and carrying heavy equipment at work.  Based on this evidence, including no indication of a shoulder injury in the service treatment records and the silence of records for years after service, the VA examiner concluded that the Veteran's bilateral shoulder disability is less likely than not incurred in or caused by the car accident during service.  This opinion is adequate as the VA examiner reviewed the claims folder, considered the Veteran's reported history, and provided an adequate rationale for the opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the VA examination was adequate, and entitled to substantial probative weight.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

An October 2015 VA treatment record indicated that x-rays showed acromioclavicular joint arthritis.

While veterans are competent to testify as to some medical matters, the Veteran's testimony indicating his current bilateral shoulder disability, to include arthritis, is related to or caused by his in-service car accident is testimony as to internal medical processes which extend beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Board notes that the Veteran is competent to report pain and that he hurt his shoulder during the accident.  See Savage v. Gober, 10 Vet. App. 488, 497-98 (1997) (holding that post-service testimony of an in-service fall that caused a limp since service is competent, but requiring a medical nexus opinion to link a veteran's arthritis to the fall).  However, the Veteran's credibility regarding his symptoms after the accident and immediately after service is impaired by his acknowledged history of not remembering the accident and reported impaired memory during the period immediately after service due to extensive substance abuse, as noted in the September 2015 VA examination.  The Veteran's acknowledged impaired memory undermines his credibility regarding the injury during service and continuity of symptomatology after service.  Moreover, to the extent that this testimony is competent, the probative value of the Veteran's general lay assertions is outweighed by the specific, reasoned conclusions of the trained health care professional who conducted the September 2015 VA examination.  Thus, the most probative evidence of record is the competent opinion from the September 2015 VA examiner.  The weight of the evidence is thus against a relationship between the current bilateral shoulder disability and service.

As the Veteran's current bilateral shoulder arthritis is a chronic disorder under 38 C.F.R. § 3.309(a), the Board will consider whether the one-year presumption applies or whether continuity of symptomatology has been shown. As to the one-year presumption, there are no treatment records indicating that the Veteran sought treatment for his bilateral shoulder disability within one year of separation from service, and the Veteran does not claim to have sought treatment for his bilateral shoulder disability prior to the documented medical treatment in 1992.  The evidence does not document any credible complaints consistent with arthritis of the bilateral shoulders in the first year after separation.  Therefore, the one-year presumption does not apply.

As to continuity of symptomatology, the Veteran has asserted that he has had pain in his bilateral shoulders since his car accident during service.  The Veteran's assertions are in direct contrast with the medical evidence of record.  As stated by the September 2015 VA examiner, the Veteran's service treatment records from the period following his car accident record multiple objective findings inconsistent with shoulder pathology, including negative examination reports, a lack of imaging, multiple reports of walking with crutches pain free, and full range of motion.  The VA examiner noted that the Veteran's documented use of crutches without complaints of pain or discomfort after the accident is inconsistent with shoulder pain, as any shoulder condition would have precluded him from using crutches.  He had a normal discharge examination in June 1975, and no complaints of shoulder pain or injury were noted.  As noted above, the Veteran's acknowledged impaired memory undermines his credibility regarding the injury during service and continuity of symptomatology after service.  Thus, the most probative and credible evidence of record for the period immediately following the car accident during service and the years immediately after service is the objective medical evidence.  In addition, there is no medical evidence in the record to show that he complained of or was treated for a shoulder condition prior to 1992, 17 years after service.  As noted above, the September 1992 private treatment note indicated that the Veteran reported no history of shoulder problems.  There is no other evidence suggesting continuity of symptomatology since service.  For these reasons, continuity of symptomatology is not shown.  Therefore, service connection for a bilateral shoulder disability is not warranted on the basis on the one-year presumption or on continuity of symptomatology.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a bilateral shoulder disability, to include status post-surgical repair of bilateral rotator cuff tears and acromioclavicular joint arthritis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).

Increased Rating - Laws and Regulations 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating for an Acquired Psychiatric Disorder - Analysis

The Veteran's acquired psychiatric disorder, to include anxiety disorder with post-traumatic stress features and intermittent explosive disorder, is rated 30 percent from August 31, 2010.  His acquired psychiatric disorder is rated under 38 C.F.R. 
§ 4.130, DC 9400.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).   See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.   Id.   VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.   See 80 Fed. Reg. 53, 14308 (March 19, 2015).   The RO certified the Veteran's appeal to the Board in October 2012; therefore, the claim is governed by DSM IV.  However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

The Board notes that the use of the GAF scale has been abandoned in the DSM 5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  However, this claim is governed by DSM-IV, and it was in use during portions of the appeal period when relevant medical entries of record were made.  Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id. 

An August 2010 VA treatment note indicated that the Veteran's mood was euthymic with a pleasant affect, his speech was over-productive, thought processes were scattered, insight was poor, and judgment was fair.  The physician noted that the Veteran appeared to have difficulty expressing himself in a coherent manner at times, and he would ramble from topic to topic.  His anger reactions were far less intense than in the past.  A GAF score of 62 was assigned.

A September 2010 VA treatment note indicated that the Veteran's mood was slightly dysphoric, his affect broad, his thought processes were rambling yet coherent, he sometimes had word finding difficulties, and his judgment was fair.  He continued to have anger problems.  He reported having difficulty with a longtime friend due to his temper, but had apologized and was attempting to repair the relationship.  A GAF score of 63 was assigned.

The Veteran was afforded a VA PTSD examination in October 2010.  The Veteran reported that he has had continuing anger problems since service and has had long term sleep issues.  He reported having memory problems and intrusive memories.  The VA examiner noted that he had trouble articulating his difficulties and tended to respond with long rambling stories.  While the Veteran reported no suicidal or homicidal ideation, his wife stated that he had frequent episodes of deep remorse and suicidal ideation after angry outbursts.  The Veteran reported that he recently went on medical disability from his job based on physical and mental difficulties, and was currently retired.  He stated that his work impairment included problems concentrating and studying for the certification examination that was required for his work.  He reported occasional problems with supervisors and coworkers because of his irritability, including yelling at his supervisor.  He reported receiving good performance evaluations in his current job until the last one, when he was brought up on charges for intimidation.  These charges stemmed from an incident in which he became irritated at a public meeting and threw a plastic bottle at a trash can.  The charges were dropped.  Prior to this incident, he had received no reprimands or time lost from work.  

The Veteran reported having a good relationship with his wife and children, other than when his temper flared.  His wife reported that he was frequently impatient, had a very quick temper, and occasionally would throw things and be violent.  The Veteran had been divorced twice previously.  He stated that he was actively involved with a Veteran's group as a flag bearer, but otherwise rarely went outside the home for social activities.  The Veteran and his wife reported that he had no difficulties completing his activities of daily living, except that he had significant difficulty managing his own finances.  His affect was labile.  He reported having very mild flashbacks twice a week and experiencing intense distress about twice a week when experiencing traumatic triggers, with physiological reactions, including increased heartbeat, breathing, and shakes that took approximately 30 minutes to subside.  The Veteran reported avoidant thoughts and behaviors, including being socially withdrawn and avoiding crowds.  He reported no markedly diminished interest or participation in significant activities, though he indicated he had mild feelings of detachment from others.  He had chronic sleep impairment and was hypervigilant.  He reported becoming startled daily by loud unexpected noises and when people approached him when he was unaware.  The VA examiner opined that the Veteran would have difficulty performing work tasks, including difficulty working in social situations, occasional poor judgment, irritability, decreased ability to communicate and interact with supervisors, and occasional difficulty adapting to stressful work situations.  He would also have social impairment, with two prior divorces, and described himself as having some friends, stating "I don't have the time and patience for it."  The VA examiner described his overall impairment as an occasional decrease in work efficiency, with intermittent periods of inability to perform occupational tasks, but generally satisfactory functioning.

An October 2010 VA treatment note indicated that the Veteran had some physical aggression to objects, such as putting his fist through a wall and tearing the cabinet door off out of frustration.  His mood was euthymic, but his affect was of limited range.  A GAF score of 58 was assigned.

In a separate October 2010 VA treatment note, the Veteran's wife reported that he had not been forthcoming about the severity of his anger problems, which had intensified over the past six to seven months.  His mood was dysphoric with anxious affect, sleep was chronically impaired, he had intermittent suicidal ideation without plan/intent, thought processes were circumstantial, and insight and judgment were poor.  The VA examiner noted that he had significant arousal symptoms, mood lability, and debilitating anger/irritability.  A GAF score of 58 was assigned.

The Veteran was afforded a VA examination in August 2012.  The VA examiner opined that his PTSD symptoms were mild to moderate and occurred occasionally, and best described as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  He described his current wife of 10 years as his "best friend."  He stated that he was outgoing and generally got along well with others.  He was involved with a veterans group.  He noted that he had occasional periods where he was irritable and occasionally had rage reactions, but found that he was better able to control these symptoms.  He found that reduced contact with others improved his temper issues.  The VA examiner noted that he demonstrated good social skills during the interview.  The VA examiner stated that the Veteran reported occasionally losing emotional control when stressed, but denied that anger was a significant problem.  The Veteran's PTSD symptoms included recurrent distressing dreams, avoidant behaviors, irritability or outbursts of anger, hypervigilance, a depressed mood, anxiety, and an exaggerated startle response.  The Veteran reported having a reduced stress tolerance in the workplace, with a diminished ability to control his emotions when under stress.  While the Veteran's irritability had improved since he stopped working, the VA examiner opined that it is likely that under the stress of returning to work that PTSD symptoms would exacerbate, but likely would not be of such severity as to preclude all types of employment.

The Veteran submitted a PTSD disability benefits questionnaire (DBQ) in December 2012.  The evaluating psychiatrist opined that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  He noted that the Veteran was maintained the same job for 27 years before taking a medical retirement due to both physical and mental health issues.  The Veteran avoided social activity and had worked the night shift to avoid dealing with people.  He had symptoms of chronic sleep impairment, irritability or outbursts of anger, difficulty concentrating, hypervigilance, depressed mood, anxiety, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, and an exaggerated startle response.

VA treatment records from April 2013 and April 2014 indicated that the Veteran continued to have problems with irritability.

An October 2014 VA treatment record indicated that the Veteran continued to isolate to assist in coping with symptoms of anxiety.  He reported pushing himself to re-engage with friends.  He struggled with irritability and had a difficult relationship with his adult daughter.  A GAF score of 55 was assigned. The Veteran reported symptoms of disturbances of motivation and mood, chronic sleep impairment, feelings of failure and guilt, and trouble concentrating.  He stated that his depressive symptoms made it extremely difficult to work, take care of things at home, or get along with others. 

The Veteran was afforded a VA examination in September 2015.  The VA examiner described the Veteran's occupational and social impairment as an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran's current marriage had lasted for 15 years.  He reported having regular contact with his adult son, but some conflict with his adult daughter due to his anger issues.  He stated that he has acquaintances, but only one friend.  He reported symptoms of avoidant behaviors, a persistent negative emotional state, irritability, hypervigilance, and anxiety.  He was no longer involved in the veteran's service organization that he had long participated in as a flag bearer.  The VA examiner indicated that some of the Veteran's psychiatric symptoms could be attributed to his pain disorder, including as due to his bilateral shoulder disability.  However, as the VA examiner did not conclusively determine which symptoms were related to the Veteran's pain disorder instead of his acquired psychiatric disorder, the Board is attributing all of his symptoms to the psychiatric disorder.  The Veteran reported a history of difficulty adapting to changes or stress, concentrating, and interacting with his supervisors and co-workers.

After a review of all the evidence, lay and medical, the Board finds that the Veteran's acquired psychiatric disorder symptoms most nearly approximated occupational and social impairment with reduced reliability and productivity for the entire period on appeal.  The October 2010, August 2012, and September 2015 VA examination reports, as well as his VA treatment records and the December 2012 DBQ, indicated that the Veteran had symptoms of depression, anxiety, chronic sleep impairment, hypervigilance, disturbances of motivation and mood, an altered affect, difficulty in establishing and maintaining effective work and social relationships, impaired judgment and insight, impaired short term memory, difficulty in adapting to stressful circumstances, impaired impulse control, difficulty concentrating, speech intermittently irrelevant, and occasional suicidal ideation.  Therefore, a disability rating of 50 percent is warranted for an acquired psychiatric disorder for the entire period on appeal. 

In this case, the criteria for a disability rating of 70 percent have not been met or more nearly approximated for the entire period on appeal.  The evidence does not show that the Veteran experienced occupational and social impairment with deficiencies in most areas.  The evidence shows no symptoms of obsessional rituals which interfered with routine activities, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, inability to establish and maintain effective relationships, gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss of names of close relatives, own occupation, or own name, or neglect of personal appearance and hygiene.  Although the Veteran reported severe irritability and anger issues, difficulty in adapting to stressful circumstances, speech intermittently irrelevant, and at least one instance of suicidal ideation, the record does not reflect occupational and social impairment in most areas such that a 70 percent disability rating would be appropriate.  The Veteran reported having at least decent relationships with most members of his family and having one friend.  While he has been divorced twice, his current marriage has lasted for more than 15 years.  He maintained employment for more than 25 years with a single employer, though he retired early for medical reasons.  The anger issues he displayed at work were not the sole reason for his early retirement, and the intimidation charges against him were dropped.  The private psychiatrist's opinion in the December 2012 DBQ that the Veteran's acquired psychiatric disorder resulted in occupational and social impairment with deficiencies in most areas, although an element of evidence to be considered by the Board, is not dispositive.  The Board finds that this characterization of the severity of the Veteran's acquired psychiatric disorder by the December 2012 private psychiatrist is not supported by the symptoms described in the record, as detailed above.  For these reasons, the Board finds that a preponderance of the evidence is against a rating in excess of 50 percent for an acquired psychiatric disorder.

For these reasons, the Board finds that the Veteran's acquired psychiatric disorder symptoms more nearly approximate the criteria under DC 9411 for a rating of 50 percent, but no higher, for the entire period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7, 4.130.

Extraschedular

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If his disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the symptoms of the Veteran's acquired psychiatric disorder are fully contemplated by the applicable rating criteria.  The rating criteria found in DC 9411 are very broad and contemplated the Veteran's symptoms of irritability, outbursts of anger, chronic sleep impairment, memory loss, difficulty concentrating, difficulty in adapting to stressful circumstances, altered affect, irrelevant or circumlocutory speech, anxiety, disturbances of motivation and mood, suicidal ideation, and difficulty in establishing and maintaining effective work and social relationships.  Because the Veteran's acquired psychiatric disorder symptoms are contemplated by the rating criteria, it need not reach step 2 of the Thun analysis.

The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current acquired psychiatric disorder.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d at 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a bilateral shoulder disability is denied.

For the entire period on appeal, a 50 percent disability rating, but no higher, for an acquired psychiatric disorder, is granted.


REMAND

Consideration of an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation to determine whether an extraschedular rating is warranted.

In the December 2012 DBQ, the Veteran indicated that his early retirement was at least in part due to his anger issues related to the service-connected acquired psychiatric disorder.  During the August 2012 VA examination, he reported significant impairment when working due to his anger and irritability issues.  The Veteran has increasingly withdrawn from social activities and any activity outside his home.  However, the Veteran was not entitled to a TDIU based on his schedular disability rating.  See 38 C.F.R. § 4.16(a),(b) (indicating that a TDIU is warranted where the Veteran meets certain schedular requirements but that is VA's policy that a TDIU is warranted whenever a Veteran is unemployable due to service connected disability).

The above evidence reflects that the collective impact of the Veteran's service connected disabilities caused a degree of impairment that impacted his ability to obtain and maintain gainful employment.  Consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b) is therefore warranted.  As the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, this issue must be remanded to the AOJ for referral to VA's Director of Compensation.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

Accordingly, the case is REMANDED for the following action:

1. Refer to the Director, Compensation Service, the issue of entitlement to a total disability rating based on individual unemployability.

2. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, if the claim is denied, a supplemental statement of the case should be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014.




____________________________________________
CYNTHIA M. BRUCE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


